Citation Nr: 1721124	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  05-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of mandibular retrognathia with temporomandibular joint syndrome (TMJ). 

2. Entitlement to an initial rating in excess of 20 percent for right calcaneal spurs with plantar fasciitis. 

3. Entitlement to an initial compensable rating for left carpal tunnel syndrome before February 1, 2017 and a rating greater than 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Department of Veterans Affairs
INTRODUCTION

The Veteran served on active duty from August 1980 to October 2004. This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The case was subsequently transferred to the Montgomery, Alabama RO. 

These claims were remanded for additional development in September 2010 and August 2016. 

In a March 2017 rating decision, the Veteran's left carpal tunnel syndrome's rating was increased to 20 percent effective February 1, 2017. The Veteran's right calcaneal spur with plantar fasciitis' rating was increased to 20 percent effective November 1, 2004. 

In March 2017, a supplemental statement of the case (SSOC) was issued further denying the claims. 


FINDINGS OF FACT

1. The Veteran's residuals of mandibular retrognathia with TMJ was manifested by inter-incisal range of motion of at least 37 millimeters (mm), left lateral excursion of at least 8 mm and right lateral excursion of at least 8 mm. She did not exhibit signs of injury or malunion of the maxilla, loss of bone, malunion, or nonunion of the mandible, loss of bone of the hard palate, osteoradionecrosis, osteomyelitis, or speech difficulty.  

2. There are no findings of incomplete or complete paralysis of the trigeminal nerve to necessitate a separate compensable rating. 

3. The Veteran's orthopedic right foot symptoms do not constitute more than a mild disability. 

4. The Veteran's tarsal tunnel syndrome of the right foot is characterized by moderate incomplete paralysis of the internal popliteal nerve.  

5. For the entire appeal period, the weight of the evidence shows that the Veteran's left carpal tunnel syndrome is manifested by no more than moderate, incomplete paralysis of the median nerve.

6. Since February 1, 2017, the weight of the evidence shows that the Veteran's left carpal tunnel syndrome is manifested by no more than moderate, incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1. Throughout the entire rating period, the criteria for a 10 percent disability evaluation, or higher, for TMJ have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code (DC) 9904, 9905 (2016).

2. A separate compensable rating for paralysis of the trigeminal nerve is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8205. (2016).

3. The criteria for a rating in excess of 10 percent for the orthopedic foot conditions have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 5284. (2016).

4. The criteria for a separate rating of 20 percent, but not higher, for tarsal tunnel syndrome of the right foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524. (2016).

5. Prior to February 1, 2017, the criteria for a rating of 20 percent for left carpal tunnel syndrome are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8615. (2016).

6. Since February 1, 2017, the criteria for a rating in excess of 20 percent for left carpal tunnel syndrome are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8615. (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

In evaluating the severity of a certain disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58  (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See, 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A. TMJ

The Veteran currently has a 10 percent disability rating under DC 9904 (malunion of the mandible).  Her disability can be rated under the various diagnostic codes in 38 C.F.R. § 4.150.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997)

Under DC 9904, for malunion of mandible, a 0 percent rating is assigned for slight displacement.  A 10 percent rating is assigned for moderate displacement, and a 20 percent rating is assigned for severe displacement.  38 C.F.R. § 4.150, DC 9904.  Moreover, this diagnostic code considers the degree of motion and relative loss of masticatory function.  Id. at Note.  While the Veteran is currently rated under this diagnostic code, the Board concludes that another diagnostic code is more applicable in her case due to her range of motion and symptoms of pain, tremors, and use of medication to manage pain. 

Under DC 9905, for limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150 , DC 9905.  However, ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id. at Note.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) . The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014). 

The Board has carefully reviewed the evidence of record and concludes that, for the entire increased rating period, the record demonstrates that the Veteran's disability picture approximates a disability rating of 10 percent, but not higher, for her mandibular retrognathia with TMJ.

The Veteran had surgery to correct mandibular retrognathia in July 1998. After the surgery, the Veteran experienced paresthesia of the right mental nerve and also bilateral TMJ dysfunction. The Veteran has difficulty chewing tough foods and has jaw pain bilaterally but with greater intensity on the left side. 

In terms of flare-ups, the Veteran stated she has flare-ups on average every two months. She states that during such a flare-up, the pain may linger for two weeks or more. In terms of related functional loss, the Veteran reported difficulty chewing tough food. 

In January 2017, the Veteran had range of motion testing. Her right lateral excursion was 8 millimeters and there was pain noted on the examination that causes functional loss. Specifically, the opening of the mouth caused pain. There also was evidence of pain in chewing and evidence of localized tenderness or pain on palpation. There was no evidence of crepitus or clicking of joints. The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss. The inter-incisal distance was 37 millimeters. 

In terms of the left joint,  lateral excursion was 8 millimeters and there was pain noted on the examination that causes functional loss. Specifically, the opening of the mouth caused pain. There also was evidence of pain in chewing and evidence of localized tenderness or pain on palpation. There was no evidence of crepitus but there was evidence clicking of joints which was the Veteran's report that her left joint would pop whenever she ate. The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss.

In this case the Veteran's inter-incisal distance findings necessitate a 10 percent rating. Moreover, the Board considered the pain at range of motion and noted that there was no additional functional loss after repetitive use. Moreover, the pain caused functional loss involving pain in chewing tough food. 

The Board also considered whether the Veteran should receive a separate rating under DC 8205. The Veteran has a neurological impairment resulting from the mandibular surgery which is a paresthesia of the right side mental nerve. The January 2017 VA examiner noted that the paresthesia remains unchanged with no improvement since the Veteran's previous VA examination. The examiner noted that the paresthesia was of the right side mental nerve which is a branch of the mandibular division of the trigeminal nerve. There is no sensation to sharp stimuli to the skin over the right chin or lip but there is no motor or muscle paralysis. 

Under Diagnostic Code 8205, a rating of 10 percent is assigned for moderate incomplete paralysis. A rating of 30 percent is assigned for severe incomplete paralysis. A rating of 50 percent is assigned for complete paralysis.

In this instance, there are no findings of paralysis whether complete or incomplete. Therefore, a separate rating is not warranted. 

B. Right Calcaneal Spur

This claim was remanded for the Veteran to undergo a VA orthopedic/neurological examination to determine the current severity of her service-connected right calcaneal spur with plantar fasciitis. The examiner was instructed to identify all neurological complains and findings attributable to the disability, including any residuals from the in-service calcaneal spur resection. The examiner was asked to specify the particular nerve or nerves affected and characterize any neurological deficiency as mild, moderate, or severe, if feasible. 

The Veteran has previously been rated under Diagnostic Code 5284 where a 20 percent rating is warranted for moderately severe foot injuries and 30 percent, the maximum available, is warranted for severe foot injuries. In a March 2017 rating decision, after the requested VA examination and opinion, the Veteran's rating was increased from 10 percent to 20 percent for the entire appeal period. This rating was increased due to the finding of tarsal tunnel syndrome. 

However, tarsal tunnel syndrome of the feet is rated pursuant to 38 C.F.R. § 4.124 (a), Diagnostic Code 8524, which applies to paralysis of the internal popliteal nerve. Under Diagnostic Code 8524, a rating of 10 percent is assigned for mild incomplete paralysis. A rating of 20 percent is assigned for moderate incomplete paralysis. A rating of 30 percent is assigned for severe incomplete paralysis. A rating of 40 percent is assigned for complete paralysis: plantar flexion lost, frank adduction of the foot impossible; flexion and separation of the toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.

The Board finds that the orthopedic symptoms alone, rated under DC 5824, constitute a mild foot injury and warrant a 10 percent rating. However, the Board finds that the Veteran is entitled to a separate 20 percent rating for moderate incomplete paralysis of the internal popliteal nerve under DC 8524. 

The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124 (a) (2015).

The Veteran was diagnosed with plantar fasciitis in 2001. She had a bunionectomy with shaving of the heel spur and resection of the calcaneal nerve in February 2001 prior to separation. She wears inserts and athletic shoes. She reported that most of the pain is in her heel area and she is no longer able to run.

At her February 2017 VA examination, the Veteran reported that she has 6-7 flare-ups a year that average about 1-2 days. She reports functional loss in terms of prolonged standing, walking on uneven ground and descending stairs. 

The Veteran reported developing right side tarsal symptoms which were paresthesias and sensitivities at the right medial heel area. The February 2017 VA examiner opined that the Veteran's right side tarsal tunnel syndrome is due to her service connected right foot condition due to neurological symptoms and findings as well as absence of other causes for the condition. She also reported that the Veteran had residual tarsal tunnel syndrome of the right foot due to the prior foot surgery. The Veteran's right tarsal tunnel syndrome was characterized as of moderate pain with mild paresthesia and mild numbness. 

Based on the above, the Veteran's orthopedic symptoms do not constitute more than a mild disability. However, the Veteran's moderate incomplete paralysis from his right tarsal tunnel syndrome warrant a 20 percent separate rating. 

C. Left Carpal Tunnel Syndrome 

Since February 2017, the Veteran's left carpal tunnel syndrome is rated as 20 percent disabling, under Diagnostic Code (DC) 8515, as analogous to moderate, incomplete paralysis of the median nerve. 38 C.F.R. § 4.124a. Prior to February 2017, the Veteran did not have a compensable rating for left carpal tunnel syndrome. The Veteran maintains that her current and prior ratings do not adequately represent her level of impairment and contends she is entitled to a higher rating for each.

Neurological impairments affecting the median nerve are evaluated under DC 8515. For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a. 

Complete paralysis of the median nerve produces the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 38 C.F.R. § 4.124a, DC 8515. Disability ratings for diseases of the peripheral nerves under DC 8515 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances. See 38 C.F.R. § 4.120. For incomplete paralysis, as is the case here, DC 8515 provides for a 10 percent disability rating if the condition is mild regardless if the afflicted hand is his dominant or non-dominant side. If the condition is considered "moderate," a 30 percent disability rating is provided for the dominant hand and a 20 percent disability rating is provided for the non-dominant hand. If the condition is considered "severe," a 50 percent disability rating is provided for the dominant hand while a 40 percent rating is provided for the non-dominant hand. 

The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

Based on the aforementioned evidence, the Board concludes that the Veteran's left carpal tunnel syndrome more closely approximates the symptomatology of moderate peripheral neuropathy, thus, under DC 8515, a rating of 20 percent is appropriate for her left carpal tunnel syndrome during the entire appeal period. 

The Veteran was diagnosed with left carpal tunnel syndrome in 2002 and has release surgery performed in July 2002. She is right hand dominant. She wears wrist and hand support for keyboarding and reports loss of strength, numbness and tingling. 

The Veteran had a January 2012 VA examination that made some findings of difficulties in the left wrist due to carpal tunnel syndrome. However, the claim was remanded due to this exam being inadequate because it did not address numbness, pain or paresthesia. Therefore, there was no way to assess properly whether the Veteran had any level of incomplete or complete paralysis. 

At her February 2017 VA examination, she reported moderate intermittent pain and mild paresthesias. She also reported moderate numbness. Her left wrist flexion was 4/5 ,her grip strength was 3/5 and her left pinch was 2/5. She had incomplete moderate paralysis of the left median nerve. 

Based on the February 2017 VA examination and the fact that there is nothing to indicate that the condition ever got worse, the Veteran is entitled to a 20 percent rating for the entire appeal period. The only difference between the February 2017 VA examination findings and the January 2012 VA examination findings are that one used to proper criteria. There is no difference in severity. Therefore, the Veteran should be afforded the benefit of the doubt and be given a 20 percent rating for the entire period. 

II. Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. With regards to the appeal of the initial ratings, the underlying service connection claim has been granted and the requirements of 38 U.S.C.A. § 5103 (a) notice are not triggered, since the claim has already been substantiated. Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim. The Board has obtained copies of the Veteran's post-service VA treatment. She was afforded thorough VA examinations in February 2017.    
 recent VA treatment records. The Veteran was also to be afforded an examination
Pursuant to the Board's last remand, the AMC was directed to obtain the most for her TMJ, Carpal Tunnel and foot disabilities that addressed neurological symptoms. 

Following the Board's remand, the Veteran was afforded new examinations that complied with remand directives. Also, her latest treatment records were obtained.   


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of mandibular retrognathia with temporomandibular joint syndrome (TMJ) is denied. 

Entitlement to a separate rating for paralysis of the trigeminal nerve is denied. 

Entitlement to an initial rating in excess of 20 percent for right calcaneal spur with plantar fasciitis is denied. 

Entitlement to a separate rating of 20 percent for paralysis of the popliteal nerve is granted. 

Entitlement to an initial compensable rating of 20 percent for left carpal tunnel syndrome before February 1, 2017 is granted.  

Entitlement to a rating greater than 20 percent for left carpal tunnel syndrome after February 1, 2017 is denied. 





______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


